                                                                 IT IS ORDERED
                                                                 Date Entered on Docket: February 12, 2019




                                                                 ________________________________
                                                                 The Honorable Robert H Jacobvitz
                                                                 United States Bankruptcy Judge

______________________________________________________________________
                          UNITED STATES BANKRUPCTY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Michael O Boren dba Double L Equestrian d/b/a New Mexico Equestrian
            Center fdba M B Oil LLC,
                  Debtor                                    Case No. 18-12240-ja7


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

            This matter came before the court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor HSBC Bank USA, National Association as
     Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
     Certificates, Series 2006-18 (“Creditor”), and the Debtor Michael O Boren (“Debtor”), by
     and through their respective attorneys of record, and the Chapter 7 trustee.
            The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
            (a) The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
            (b) On October 30, 2018, Creditor served the Motion for Relief from Stay and
     Abandonment of Property (“Motion”) (Doc.60) and Notice of Objection to the Motion
     (Doc. 61) on P. Diane Webb, counsel for the Debtor and the case trustee (“Trustee”) by


                                                                                               File No. NM-18-149334
                                            Stipulated Order for Relief from the Automatic Stay, Case No. 18-12240-ja7
   Case 18-12240-j7      Doc 82     Filed 02/12/19         Entered 02/12/19 10:41:46 Page 1 of 4
  use of the Court’s case management and electronic filing system for the transmission of
  notices, as authorized by Fed.R.Civ.P. 5(b)(3), and NM LBR 9036-1, and on the Debtor
  by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.
         (c) On November 19, 2019, the Debtor filed a Response to the Motion (Doc. No.
             73).
         (d) The Motion relates to the following property:




             Commonly known as 9629 2nd Street NW, Albuquerque, NM 87114
             (“Property”).
         (e) The parties wish to stipulate to the stay relief, as provided in this Stipulated
             Order.
         (f) No notice to other creditors of the stay relief is necessary.
         IT IS THEREFORE ORDERED:
         1. The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor
  and any and all holders of liens against the Property, of any lien priority, are hereby
  granted relief from the automatic stay:
         (a) To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted
  by applicable nonbankruptcy law, such as by commencing or proceeding with appropriate
  action against the Debtor or the Property, or both, in any court of competent jurisdiction;
  and
         (b) To exercise any other right or remedy available to them under law or equity
  with respect to the Property.
         2. The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property
  therefore no longer is property of the estate. As a result, Creditor need not name the
  Trustee as a defendant in any state court action it may pursue to foreclosure liens against
  the Property and need not notify the Trustee of any sale of the Property.
         3. The automatic stay is not modified to permit any act to collect any deficiency

                                                                                               File No. NM-18-149334
                                            Stipulated Order for Relief from the Automatic Stay, Case No. 18-12240-ja7
Case 18-12240-j7      Doc 82      Filed 02/12/19           Entered 02/12/19 10:41:46 Page 2 of 4
  or other obligation as a personal liability of the Debtor, although the Debtor can be
  named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.
         4.   This Order does not waive Creditor’s claim against the estate for any
  Deficiency owed by the Debtor after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtor owes any
  amount after the sale of the Property.
         5. This Order shall continue in full force and effect if this case is dismissed or
  converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived claim by Creditor against the
  Debtor, upon discharge.
  ///


  ///


  ///


  ///


  ///


  ///


  ///


  ///


  ///




                                                                                              File No. NM-18-149334
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 18-12240-ja7
Case 18-12240-j7      Doc 82     Filed 02/12/19           Entered 02/12/19 10:41:46 Page 3 of 4
         7.     This Stipulated Order shall be binding and effective upon any conversion
  of this case to another chapter under the Bankruptcy Code.


                                     ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP


  By /s/ Daniel Grunow
  Daniel Grunow
  Attorney for Creditor
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  dgrunow@mccarthyholthus.com

   AGREED TO BY:

   By Approved via e-mail 1/3/19
   Attorney for Debtor
   P. Diane Webb
   PO Box 30456
   Albuquerque, NM 87190-0456
   505-243-0600


   By: via telephone call 1/14/19, Trustee
   advised she does not wish to sign, but
   does not object to, the stipulation
   Trustee
   Yvette J. Gonzales
   Trustee
   PO Box 1037
   Placitas, NM 87043




                                                                                           File No. NM-18-149334
                                        Stipulated Order for Relief from the Automatic Stay, Case No. 18-12240-ja7
Case 18-12240-j7      Doc 82    Filed 02/12/19         Entered 02/12/19 10:41:46 Page 4 of 4
